DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.         Applicant's amendment filed on 07/22/22 have been fully considered and entered.

Response to Arguments
3.         Applicant's arguments filed on 07/22/22 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.

Election/Restrictions
4.        Claims 1-6, 9, 22-30, 33 are allowable. The restriction requirement to the claims 10, 32 directed to a non-elected invention/species as set forth in the previous Office action, have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 10, 32 are directed to a non-elected invention/species, are rejoined because claims 10, 32 require all the limitations of an allowable claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
5.        Claims 1-6, 9-10, 22-30, 32-33 are allowed.

Reasons for Allowance 
6.        The following is an examiner’s statement of reasons for allowance:         
            The following is a statement of reasons for the indication of allowable subject matter:  Closest prior arts are van Zanten (US 2012/0264657), Tehrani (US 2008/ 0194433), and deBoer (US 2003/0217866).
          van Zanten discloses a stable aqueous based drilling fluid and method of drilling a wellbore in a subterranean formation, the method comprising providing the stable drilling fluid, wherein the stable drilling fluid comprising emulsion of saturated salt water continuous phase and oil as discontinuous phase comprising mineral oil, diesel oil or synthetic oil, solid particulate, an emulsion stabilizing agent or emulsifier such as fatty acid and biopolymer such as xanthan, wherein the emulsion stabilizing agent is added to the stabilized emulsion composition in any amount capable of stabilizing the emulsion to a desired degree (para [0004], [0008], [0014]-[0021], [0026], [0029]). van Zanten does not disclose the claim 1 features ‘circulating the stable emulsion drilling fluid to a drilling rig; monitoring a density of the stable emulsion drilling fluid; determining an additional volume of oil to add to the stable emulsion drilling fluid such that a target density of the stable emulsion drilling fluid is reached, wherein the target density is about 1% to about 30% lower than the density of the stable emulsion drilling fluid; adding the additional volume of oil to the stable emulsion drilling fluid to produce a reduced density stable emulsion drilling fluid; and circulating the reduced density stable emulsion drilling fluid though a drill string and a bottom hole assembly’ or claim 22 features ‘circulating the stable emulsion drilling fluid though a drill string and a bottom hole assembly; monitoring a density of the stable emulsion drilling fluid; determining an additional volume of oil to add to the stable emulsion drilling fluid such that a target density of the stable emulsion drilling fluid is reached; adding the additional volume of oil to the stable emulsion drilling fluid to produce a reduced density stable emulsion drilling fluid; and circulating the reduced density stable emulsion drilling fluid through the drill string and the bottom hole assembly.’
           Tehrani discloses providing a stable emulsion drilling fluid comprising an aqueous liquid such as fresh water, sea water, water containing organic and/or inorganic dissolved salts (i.e., brine) such as calcium chloride, and sodium chloride, a biopolymer such as xanthan, scleroglucan, guar, and welan gum, an emulsifier such as fatty acids, soaps of fatty acids, amidoamines, polyamides, polyamines, oleate esters such as sorbitan monoleate, sorbitan dioleate, imidazoline derivatives or alcohol derivatives, solid particulate such as sepiolite or organophilic clay viscosifiers include bentonite, hectorite, attapulgite, and oil such as polyolefins, polydiorganosiloxanes, siloxanes or organosiloxanes, diesel oil, crude oil, esters, ethers, acetals, di-alkylcarbonates, as well as combinations and mixtures (para [0011-[0020]). Tehrani further discloses clay such as VG-66 and VG-PLUS (para [0020]) but does not disclose the other features of claim 1, e.g. circulating, monitoring, determining, and adding steps; and original claim 7 equivalent method step in claim 22.
          deBoer discloses a steps of circulating a drilling fluid to a drilling rig, monitoring the density of the drilling fluid, adding predetermined volumes of a base fluid to the drilling fluid to lower the density of the drilling fluid, and recirculating the drilling fluid, wherein the base fluid is oil based fluid, and wherein the drilling fluid is an oil based fluid and comprises a fluid conditioning agents for emulsifying oil in water to stabilize the drilling fluid properties at elevated temperature (para [0006], [0030], [0052], [0076], [0080], [0084], [0087]). However, claim 1 and claim 22 require aqueous based fluid. The closest prior arts do not suggest or disclose features of claims 1, 22.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1766